Citation Nr: 1507623	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  10-27 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals, gunshot wound right forearm with muscle damage [group VII].  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to December 1972, including combat service in the Republic of Vietnam.  Commendations and awards include a Combat Action Ribbon, a Presidential Unit Citation, a Meritorious Unit Citation, and a Purple Heart Medal.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In his 2010 substantive appeal (Form 9) the Veteran requested a videoconference Board hearing, which was duly scheduled for December 2011.  He did not report for that hearing, and he has not communicated any continued desire for a Board hearing, so his hearing request is deemed abandoned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In 1968 the Veteran sustained a gunshot wound to the right (dominant) forearm while in combat.  In December 1972 he separated from active duty service, and in January 1973 he filed his claim for service connection.  He has been evaluated as 10 percent disabled for "residuals gunshot wound right forearm with muscle damage (Group VII)," under Diagnostic Code 5307, since December 1972.  

In November 2009 the Veteran initiated healthcare with VA, and that same month he requested an increased rating for his service-connected right forearm disability.  He specifically stated that his condition has worsened.

On January 22, 2010, the Veteran was accorded an Agent Orange Registry examination.  During that examination he complained of "numbness on the right arm and fingers since the bullet wound in the arm."  Diagnosis was "post traumatic neuropathy right arm."  While informative, this evidence is inadequate for rating purposes.  See 38 C.F.R. § 4.73, Diagnostic Codes 8514, 8614, and 8714.

On January 26, 2010, the Veteran was accorded a VA muscles examination, during which he complained of intermittent sharp (0-7/10) pain flares every other week, lasting from two to seven days, in the radial forearm and extending to the radial part of the dorsum of the hand; and of numbness/tingling, one to two times per week, lasting from 30 minutes to two hours, in the same area.  Unfortunately, the examiner did not advise as to whether there was any paralysis of any nerve.  

In September 2010 the Veteran was accorded a VA peripheral neuropathy examination in conjunction with a VA diabetes examination; which returned a diagnosis of diabetic peripheral neuropathy.  The Veteran has been service-connected for bilateral lower extremity peripheral neuropathy.

As there is an indication that there may be some neurologic residuals stemming from the gunshot wound to his forearm the Veteran should be accorded a VA neurological examination to address this matter.  

On remand the claims file should be updated to include relevant VA treatment records dated after May 2012.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file, either physically or electronically, the Veteran's relevant VA treatment records dated after May 2012.  

Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran

2.  Schedule the Veteran for an examination of his right upper extremity nerves as would have been affected by his gunshot wound.  The claims file should be made available to the examiner for review.  All indicated tests should be done, and all findings reported in detail.  Any nerves affected should be identified and resulting impairment described.  

The examiner should also discuss the Veteran's complaints and descriptions of his flare-ups, and if considered medically accurate, incorporate that description into the findings, along with any impact of the Veteran's right forearm disability on his activities of daily living, including his ability to work.  

3.  Then, re-adjudicate the claim including with consideration to any appropriate evaluation for scars or nerve damage.  If the benefit remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

